Appellants gave the following notice of appeal in the court below: "Notice is hereby given that the plaintiffs do hereby appeal to the Supreme Court of the State of California from the order of the above entitled court made and entered on Monday, the 29th day of December, 1930, sustaining defendant's demurrer to the first amended complaint of the plaintiff above named, and from the whole thereof." As the case is within the appellate jurisdiction of this court it was transferred here for decision.
[1] Under the provisions of section 963 of the Code of Civil Procedure, an appeal cannot be taken from an order sustaining a demurrer. An attempted appeal from such an order fails to give any jurisdiction to the appellate court to entertain it and must be dismissed. (Bryant v. Kelly, 203 Cal. 721 [265 P. 817];Tyler v. City Council of Huntington Park et al., 97 Cal.App. 724
[276 P. 355]; O'Neill v. Hicks, 101 Cal.App. 374
[281 P. 531].)
Appeal dismissed.
Barnard, P.J., and Jennings, J., concurred. *Page 107